Case 1:20-cv-10660-MLW Document 33 Filed 03/23/21 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

STEVEN C. MILLER,
Plaintiff,
Vv. C.A. No. 20-10660-MLW
JEFFREY PUGLIESE, an
individual and a police
officer for the City of
Watertown,
SEAN BOWLER, an individual
and a police officer for the
City of Watertown,
JOSEPH REYNOLDS, an
individual and a police
officer for the City of
Watertown,
MICHAEL PELRINE, an
individual and a police
officer for the Town of
Belmont,
ANTHONY DESTEFANO, an
individual and a police
officer for the Town of
Belmont,
MARCO D’ ANDREA, an individual
and a police officer for the
Town of Belmont,
KEVIN SHEA, an individual and
a police officer for the Town
of Belmont, and
THE TOWN OF BELMONT,
a Massachusetts Municipal
Corporation,
Defendants.

eer ee ee ee eee eee ee ee eee eee eee ee ee ee ee ee ee ee ee

ORDER

WOLF, D.d. March 23, 2021

Defendants move for an order compelling the Massachusetts

Department of Criminal Justice Information Services ("DCJIS") to
Case 1:20-cv-10660-MLW Document 33 Filed 03/23/21 Page 2 of 4

produce all Criminal Offender Record Information ("CORI") relating
to plaintiff Steven C. Miller. See Defendants' Motion to Obtain
Plaintiff's CORI Records (the "Motion") (Dkt. No. 29). They
contend that these records may be admissible for impeachment
purposes and are, therefore, relevant and discoverable. See
Defendants' Memorandum in Support of their Motion to Obtain
Plaintiff's CORI Records (Dkt. No. 30) at 2-3. Plaintiff opposes
the Motion on the grounds that defendants have not yet complied
with the subpoena procedures of Fed. R. Civ. Pro. 45(a). See
Plaintiff's Opposition to Defendants' Motion (the "Opposition")
(Dkt. No. 31) at 2. He alternatively requests that the court
narrow the scope of the CORI records and limit defendants' use of
them. See id. at 3-5.

Defendants' Motion does not state that they intend to serve
a subpoena on DCJIS, and they do not require a subpoena to obtain
plaintiff's CORI records. See 803 Mass. Code Regs. 2.07(4) (d)-
(e) (describing attorney access to non-client CORI records). The
service and notice requirements of Fed. R. Civ. Pro. 45(a),
therefore, do not apply.

However, defendants seek not only records of adult criminal
offenses, but all of plaintiff's criminal history information.
See Motion at 3. Records of juvenile criminal activity are

generally not included as CORI, see 803 Mass. Code Regs. 2.02

2
Case 1:20-cv-10660-MLW Document 33 Filed 03/23/21 Page 3 of 4

("[c]riminal offender record information. . . shall not include
any information concerning criminal offenses or acts of
delinquency committed by any person before he or she attained 18
years of age"), and are not admissible for impeachment in a civil
case, see Fed. R. Evid. 609(d). In addition, due to the sensitive
nature of CORI records, certain limitations on the use of the CORI
records are appropriate.

In view of the foregoing, defendants' Motion (Dkt. No. 29) is
hereby ALLOWED, in part, as follows:

1. The Massachusetts Department of Criminal Justice
Information Services, upon presentation of this Order, shall
release to counsel for defendants, John J. Cloherty III, or his
representative, any adult criminal history information or CORI
pertaining to:

Name: Steven C. Miller

Address: 870 Belmont Street, Watertown, MA 02472

DOB: **/**/1964

SS#: ***-**-8049
The Massachusetts Department of Criminal Justice Information
Services shall not release to Mr. Cloherty, or his representative,
any records pertaining to criminal offenses or acts of delinquency
committed by Steven C. Miller prior to his eighteenth birthday.

2. The information provided pursuant to paragraph 1
hereinabove shall be disclosed only to: (a) Mr. Cloherty,

defendants, and those working with them on this case; (b)
3
Case 1:20-cv-10660-MLW Document 33 Filed 03/23/21 Page 4 of 4

plaintiff, his counsel and those working with them on this case;
and (c) witnesses if necessary. Defense counsel shall redact any
social security number, date of birth, home addresses, and
financial account numbers from any CORI or adult criminal history
materials shown to witnesses.

3. Any violation of this Order may constitute civil and/or

criminal contempt and also be punished as a violation of Mass.

UNITED STATES DISTRICT JUDGE

Gen. Laws c.6, §178.
